NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit



                                       2006-3193


                                   AMADO D. CRUZ,

                                                         Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                         Respondent.


                           __________________________

                            DECIDED: November 8, 2006
                           __________________________

Before MAYER, BRYSON, and LINN, Circuit Judges.

PER CURIAM.

       Amado D. Cruz appeals the final decision of the Merit Systems Protection Board,

Cruz v. Office of Pers. Mgmt., SF0831050649-I-1 (MSPB Jan. 20, 2006), which denied

his petition for review and rendered final the initial decision that affirmed the Office of

Personnel Management’s denial of his application for an annuity under the Civil Service

Retirement System (“CSRS”). Cruz v. Office of Pers. Mgmt., SF0831050649-I-1 (MSPB

Sept. 20, 2005). We affirm.
       Entitlement to Civil Service Retirement System (“CSRS”) annuity benefits

requires, inter alia, completion of at least one year of creditable civilian service subject

to the Civil Service Retirement Act (“CSRA”) within the two-year period before

separation from service. 5 U.S.C. § 8333(b); Casilang v. Office of Pers. Mgmt., 248

F.3d 1381, 1382 (Fed. Cir. 2001). Not all service is covered by the CSRA, and, as

relevant here, indefinite employees are excluded from such coverage.              5 C.F.R.

831.201(a)(13)    (excluding   from    CSRA      coverage   “employees     serving   under

nonpermanent appointments, designated as indefinite, made after January 23, 1955,

the effective date of the repeal of Executive Order 10180”); see also Rosete v. Office of

Pers. Mgmt., 48 F.3d 514, 520 (Fed. Cir. 1995).

       The board concluded that all of dela Cruz’s service was rendered under an

excepted indefinite appointment, and that he was therefore ineligible for a CSRS

annuity. We must affirm its decision unless it was arbitrary, capricious, an abuse of

discretion, or unlawful; procedurally deficient; or unsupported by substantial evidence.

5 U.S.C. § 7703(c). The board observed that his Standard Form 50s (“SF-50s”) indicate

his retirement status as “not applicable,” “other,” or “none.” In addition, it determined

that the SF-50 documenting his resignation shows he was “entitled to lump sum benefits

equivalent to 75% of 24 months basic pay,” and that there is no indication that this

benefit was under the CSRA.        Receiving retirement pay under a non-CSRA plan

indicates that an employee is not covered by CSRA. 5 U.S.C. § 8331(1)(L)(ii); see also

De Guzman v. Dep't of Navy, 231 Ct. Cl. 1005 (1982). Finally, the board determined

that no evidence suggested that any retirement contributions were ever taken from his




2006-3193                                    2
pay. These determinations are supported by the record, and they support the board’s

conclusion that he did not establish an entitlement to the benefits sought.

      Dela Cruz argues that his promotion in 1983 brought him within the CSRA’s

coverage.   However, the board found no evidence to support this assertion, and

observed that his SF-50s after that time continued to denote his retirement as “none.”

He further argues that the tenure status indicated on his SF-50s establishes that he was

a permanent employee, specifically noting that his tenure group was changed during his

employment. However, to the extent this evidence conflicts with his retirement status

designated on those same forms, the board did not err in weighing the evidence

presented. Rosete, 48 F.3d at 519-20. We have considered the remaining arguments

and find them without merit.




2006-3193                                   3